Title: James Madison: Indenture between James Madison & Dolley Payne Madison & William Smith, 13 July 1829
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                13 July 1829
                            
                        
                        
                        
                        This Indenture made this Henshaw day of July one thousand eight hundred and
                            A Madison nine, between James Madison and Dolley P. his wi[fe] the county of Orange, of the
                            one part, and William Smith, of the same county, of the other part—
                        Witnesseth, that the said James Madison and Dolly P. his wife for and in consideration of the sum of eight
                            hundred dollars to the said James by the said William Smith in hand paid, at or before the sealing and delivery of these
                            presents, the receipt whereof is hereby acknowledged.
                        Have granted, bargained and sold, and by these presents do grant, bargain and sell unto the said William
                            Smith his heirs and assigns a certain tract or parcel of land situate, lying and being [ ]  the county
                            aforesaid, containing by survey, [ ] D. Clark, eighty acres, and bounded as fo[ ] wit—Beginning at three persimmons and an old [ ], corner to James M. Macons land, on a point of a hi[
                                t]he said William Smith’s line, running thence south twenty four degrees thirty minutes west, one hundred and
                            seven and eight tenths poles to a stake, one & 4/ 10 poles south of a cedar, in said James M. Macon’s line, corner
                            with a tract of land conveyed by the said James Madison to Reuben Newman, thence with the said Newman’s line South sixty
                            two degrees five minutes east, one hundred and twenty & 8/ 10 poles to four red oak and two white oak saplings
                            corner with the said Reuben Newman in the said James Madison’s line, thence North twenty three degrees thirteen minutes
                            East, one hundred and four poles to a poplar and two white oak saplings, on the south side of a branch in the said William
                            Smith’s line, thence North sixty one degrees six minutes West, one hundred and twenty one poles to the beginning—being
                            part of the land [pu]rchased by the father of the said [James] Madison of H[ ]
                            Winslow—To have and to hold the said tract or par[cel of] land, be the quantity contained within the above
                            desc[r  ]ndaries more or less than eighty acres, togethe[r] with [all an]d singular the
                            privileges, appurtenances and advantages hereto belonging, to him the said William Smith his heirs and assigns—And the
                            said James Madison doth hereby for himself, his heirs, executors and administrators, covenant and agree to and with the
                            said William Smith his heirs and assigns, that he will forever warrant and defend the title to the said land, to him the
                            said William Smith his heirs and assigns, from and against the Claims of all persons whatever. In Testimony whereof the
                            parties aforesaid have hereto put their hands and affixed their seals the day and year first herein written
                        Signed, sealed & delivered in presence of }
                        [James] Madison [seal]
                        Dolley [P. Madison] [seal
                        [ ]  [seal]The words—"on the south side of a branch"—interlined before signingOrange County, to wit
                        We John Henshaw & Ambrose Madison justices of the peace in the county aforesaid, in the state of
                            Virginia, do hereby Certify, that James Madison, a party to a certain deed, bearing date on the 13th. day of July one
                            thousand eight hundred and twenty nine, and hereto annexed, personally appeared before us, in our County aforesaid, and
                            acknowledged the same to be his act and deed, and desired us to Certify the said acknowledgment to the Clerk of the County
                            Court of Orange, in order that the said deed may be recorded. Given under our hands & Seals this 13th. day of
                            July, [one] thousand eight hundred and twenty nine
                        
                            
                                
                            John Henshaw [seal]
                        A Madison [seal]
                    Orange County, to wit.
                        We John Henshaw & Ambrose Madison justices of the peace in the County aforesaid, in the State of
                            Virginia, do hereby Certify, that Dolly P. Madison, the wife of James Madison, party to a certain deed, bearing date on
                            the 13th. day of July one thousand eight hundred and twenty nine, and hereunto annexed, personally appeared before us, in
                            our County aforesaid; and, being examined by us, privily and apart from her husband, and having the deed aforesaid fully
                            [explain]ed to her, she the said Dolly P. acknowledged the same [  he]r a[ct and
                            dee]d, and declared that she had willingly [signed a]nd delivered the same, and that she wished not
                            [ ] it. Given under our hands and seals, this 13th. day [of July] one thousand eight hundred
                            and twenty nine
                                                
                            
                            John Henshaw [seal]
                        A Madison [seal]